DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on November 25, 2020. Claims 1-2, 6, 8-9, 16, and 19 are amended.
Applicant’s arguments have been considered, but the new grounds of rejection render them moot.
Claim Objections
Claim 9 is objected to for grammatical reasons. The comma situated between “transfer module” and “when” in the eleventh line of the claim’s final paragraph ought to be deleted.
Claim 16 is objected to for grammatical reasons. The comma situated between “transfer module” and “when” in the fifth to last line of the claim paragraph ought to be deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flitsch, US 2014/0180469.
Claims 1, 3, 9, 14-16: Flitsch teaches a semiconductor processing device comprising a fabricator wall (110) for accommodating an array of processing tools (112) within corresponding slots, whereby each “tool” may comprise multiple processing chambers [0041-42, 0085]. The fabricator wall, then, may be taken as the claimed “etching module,” within which a given chamber or tool may execute an etching process. Although Flitsch does not specify explicitly that a given tool executes etching, the apparatus is directed towards the fabrication of semiconductors, microelectronic machines, biological compositions, etc. [0022]. Given this scope of operation, coupled with the fact that the tools connect to electrical and chemical sources [0024], it is the Office’s position that expressly configuring the tools to perform an etching process would have been obvious, as it is known to apply an established technique to a known device ready for improvement to yield predictable results.  
Continuing, Flitsch also provides a “tool replacement system,” which may take the form of an elevator or tracks spanning the walls, floors, and ceiling of the facility [0042, 0054]. The replacement system is capable of shifting a plurality of tools vertically and horizontally to permit the extraction, insertion, and interchange of tools into their corresponding Ex parte Masham 2, USPQ2D 1647).
Claim 2: It is the position of the Office that Flitsch’s replacement tool is structurally capable of accommodating multiple chambers or tools and shifting them vertically [0048] – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claims 4, 7, 17-19: Flitsch executes the interchange of tools between the transfer and etching modules [0048]. 
Claims 5-6, 8, 10-12: These limitations constitute intended use, whereby Flitsch is capable of reproducing these functions as directed by an operator, thereby satisfying the threshold for rejection. 
Claims 13, 20: As shown by Figure 1, an array of vertically oriented slots accommodate the processing tools. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716